Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 112(a), Applicant submits that paragraphs 0050-0053 of the published specification disclose the claimed features. The Examiner respectfully disagrees. The cited paragraphs fail to disclose completing a second transaction originating from a second third-party service. Paragraph 0051 discloses a second transaction initiated in response to a notification or with respect to allocating one or more digital tokens. However, there is no mention of a second third-party service and it is unclear whether the second transaction disclosed in the specification refers to the "second transaction" or "third transaction" recited in the claims. Therefore, the rejection is maintained.
Regarding rejection of the claims under 35 USC 101, Applicant submits that the claims integrate the judicial exception into a practical application through use of a particular machine integral to the claim. The Examiner respectfully disagrees. Applicant merely asserts that the claims rely upon particular machine(s) integral to the claim without directly referencing any recited machine or providing evidence from the disclosure that such machine(s) are both integral to the claim and more than a generic computer/processor performing operations normal to their typical operation. See MPEP 2106.05(b) “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” Therefore, the rejection is maintained.
Additionally, the Examiner respectfully disagrees that the Examiner has failed to comply with the 2019 Guidance. As can be found below and in the previous actions, all additional 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 17-20 and 22-24 are directed to a method and claim 25 is directed to a product. Therefore, these claims fall within the four statutory categories of invention.
Claim 17 recites: A method comprising: receiving, from a user device, a plurality of hashed representations of network addresses generated by a privacy engine executing on the user device, each of the network addresses corresponding to a first transaction initiated between an application executing on the user device and one or more third-party services; comparing, by a server, the plurality of hashed representations with an index of one or more enrolled network addresses to identify a source through which the application executing on the user device initiated the first transaction with a first third-party service; based on (a) the identification of the source through which the application executing on the user device initiated the first transaction with the first third-party service and (b) a completion of a second transaction originating from a second third-party service and corresponding to the first transaction, initiating a third transaction with respect to one or more digital tokens; receiving, at the server and in response to the third transaction, the one or more digital tokens; andAMENDMENTPage 6 Serial Number: 16/799,473Dkt: 11027.001US1storing at least one of the one or more digital tokens, as encrypted via one or more first cryptographic keys in a wallet generated with respect to a first entity.
(Additional element(s) emphasized in bold)
The above claim describes a process of receiving identifiers associated with a first transaction between a user and one or more services/stores; comparing said identifiers with an index of enrolled services/stores to identify an associated affiliate/referrer responsible for referring the user associated with the transaction; and based on identifying the affiliate/referrer and a completion of a second transaction with another service/store, issuing a currency reward to the affiliate/referrer. Therefore, claim 17 is directed to the abstract idea of issuing rewards to affiliates/referrers which is grouped within the “fundamental economic principles or practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as user device, network addresses, hashes (of network addresses), privacy engine, applications, server, digital tokens, encryption and cryptographic keys, and wallet merely use computers as tools to perform an abstract idea. The use of network addresses, hashes, applications, digital tokens, wallet, and encryption do no more than generally link the abstract idea to a particular field of use, the use of hashes, privacy engine, encryption and cryptographic keys does not improve the functioning or performance of the computers, and the use of processors/computers (user device and server) as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of user device, network addresses, hashes, privacy engine, applications, server, digital tokens, encryption and cryptographic keys, and wallet do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of network addresses, hashes, applications, digital tokens, wallet, and encryption do no more than generally link the abstract idea to a particular field of use, the use of hashes, privacy engine, encryption and cryptographic keys does not improve the functioning or performance of the computers, and the use of a server and user device does no more than use computers as tools to implement or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of issuing rewards to affiliates/referrers. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 18-20 and 22-24 further describe characteristics of data or further describe handling and transferal of currency rewards. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of issuing rewards to affiliates/referrers holds true for claim 25 as well, with the additional elements of memory, processor, and one or more nodes of a decentralized network merely using a processor/computer as a tool to implement the abstract idea. Therefore, claim 25 is also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter
The amendments to claims 17 and 25 introduce new matter not found in the specification in the recitation of:
	Claims 17 and 25, “based on...and (b) a completion of a second transaction originating from a second third-party service and corresponding to the first transaction, initiating a third transaction...”
	Claims 18-20 and 22-24 are also rejected due to their dependence on at least claim 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claims 17 and 25 recite, “storing...in a wallet generated [to store digital tokens] with respect to a first entity.” The claims appear to be directed to a server, however, it is unclear whether the wallet is generated by the server or the first entity. Accordingly, it is unclear if the scope of the claimed server includes generation of the wallet in addition to storing the digital tokens or merely storing the digital tokens. Therefore, the scope of claims 17 and 25 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 18-20 and 22-24 are also rejected due to their dependence on at least claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685